DETAILED ACTION
Claims 1-8 are pending.  Claims 1 and 5 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2021/0357127 to Papa et al. (“Papa”).

Regarding claim 1, Papa discloses:
A data storage device, comprising: 
a non-volatile memory (Papa: Paragraph [0022], “FIG. 10 illustrates a schematic of a parity value storage used to store the parity pages in nonvolatile NAND”); and 
a controller, electrically coupled to the non-volatile memory and comprising: 
an access interface, coupled to a host and the non-volatile memory (Papa: Paragraph [0036], “The memory controller 115 can receive instructions from the host 105, and can ; 
a central processing unit (CPU), used to interpret write/read commands issued by the host and control the access interface to access user data of the non-volatile memory (Papa: Paragraph [0036], “The memory controller 115 can receive instructions from the host 105, and can communicate with the memory array, such as to transfer data to (e.g., write or erase) or from (e.g., read) one or more of the memory cells, planes, sub-blocks, blocks, or pages of the memory array. The memory controller 115 can include, among other things, circuitry or firmware, including one or more components or integrated circuits. For example, the memory controller 115 can include one or more memory control units, circuits, or components configured to control access across the memory array 120 and to provide a translation layer between the host 105 and the memory device 110. The memory controller 115 can include one ; and 
a redundant array of independent disks (RAID) error correcting code (ECC) engine, coupled to the non-volatile memory and used to perform an error correction procedure on the user data (Papa: Paragraph [0040], “The array controller 135 can include an error correction code (FCC) component 140, which can include, among other things, an FCC engine or other circuitry configured to detect or correct errors associated with writing data to or reading data from one or more memory cells of the memory device 110 coupled to the memory controller 115. The memory controller 115 can be configured to actively detect and recover from error occurrences (e.g., bit errors, operation errors, etc.) associated with various operations or storage of data, while maintaining integrity of the data transferred between the host 105 and the memory device 110, or maintaining integrity of stored data (e.g., using redundant RAID storage, etc.), and can remove (e.g., retire) failing memory resources (e.g., memory cells, memory arrays, pages, blocks, etc.) to prevent future errors”; and Paragraph [0041], “In some examples, the memory array may comprise a number of NAND dies and one or more functions of the memory controller 115 for a particular NAND die may be implemented on an on-die controller on that particular die. Other organizations and delineations of control functionality may also be utilized, such as a controller for each die, plane, superblock, block, page, and the like”), wherein the error correction procedure is divided into an encoding operation or a decoding operation, the RAID ECC engine has a memory, wherein after completing the encoding operation on each N pages of the user data to generate a corresponding parity code (Papa: Paragraph [0094], “At operation 1504, a parity value may be calculated for a received data item and stored in volatile or non-volatile storage. As noted, the parity value may be the XOR of the portions of the data item”), the RAID ECC engine compresses the parity code and stores the compressed parity code in the memory (Papa: Paragraph [0094], “At operation 1508, using a same position of each of the clusters, a compressed parity value may be calculated. For example, by applying an XOR operator to the parity value in a same position in each cluster of parity values”), wherein after all K parity codes of the KxN pages of the user data are compressed and stored in the memory, the RAID ECC engine writes the compressed K parity codes to the non-volatile memory (Papa: Parargaph [0141], “In Example 17, the subject matter of any of Examples 12-16 includes, initially storing the parity value in a volatile memory; and moving the parity value to the array of NAND memory cells”), wherein K and N are both positive integers greater than one (Papa: Fig. 7; Paragraph [0072], “FIGS. 7 and 8 show an improved NAND data placement schema of data on a TLC NAND array 700 with four planes and 216 page lines according to some examples of the present disclosure (page lines 24-203 not shown for clarity). FIG. 8 is an extension of the chart of FIG. 7 showing page lines 204-215. In some examples TLC NAND array 700 may be on a single die with four planes. As shown in FIG. 7, page lines of a NAND are represented by rows and planes of the NAND are represented by columns. Data items (denoted P.sub.n) that are to be programmed are divided into portions, a first P.sub.n, a second P.sub.n, a third P.sub.n, and a fourth P.sub.n where n denotes different data items. For example, a first data item received by a host may be partitioned into portions: first P.sub.1, second P.sub.1, third P.sub.1, and fourth P.sub.1. A data item may be a page, a word, a block, or any other unit of data sent by a host”; Fig.9; and Paragraph [0081], “FIG. 9 illustrates a logical placement of the parity pages in a volatile memory of the .

Regarding claim 2, Papa discloses all of the elements of claim 1 and further discloses:
wherein the controller further comprises: 
a data buffer, coupled to the access interface, the RAID ECC engine and the non-volatile memory, wherein the data buffer is used to temporarily store the user data from the host or the non-volatile memory (Papa: Paragraph [0065], “One or more devices external to the memory device 400 can communicate with the memory device 400 using the I/O lines (DQ0-DQN) 408, address lines 416 (A0-AX), or control lines 432. The input/output (I/O) circuit 426 can transfer values of data in or out of the memory device 400, such as in or out of the page buffer 422 or the memory array 402, using the I/O lines 408, according to, for example, the control lines 432 and address lines 416. The page buffer 422 can store data received from the one or more devices external to the memory device 400 before the data is programmed into relevant portions of the memory array 402, or can store data read from the memory array 402 before the data is transmitted to the one or more devices external to the memory device 400”).

Regarding claim 5, Papa discloses:
A parity code processing method executed by a controller of a data storage device (Papa: Paragraph [0036], “The memory controller 115 can receive instructions from the host 105, and can communicate with the memory array, such as to transfer data to (e.g., write or erase) or from (e.g., read) one or more of the memory cells, planes, sub-blocks, blocks, or pages of the memory array. The memory controller 115 can include, among other things, circuitry or firmware, including one or more components or integrated circuits. For example, the memory controller 115 can include one or more memory control units, circuits, or components configured to control access across the memory array 120 and to provide a translation layer between the host 105 and the memory device 110. The memory controller 115 can include one or more input/output (I/O) circuits, lines, or interfaces to transfer data to or from the memory array 120. The memory controller 115 can include a memory manager 125 and an array controller 135”; and Paragraph [0071], “the NAND may receive a data item from a host device. This data item may be split into a number of portions. For purposes of the present description, example will be utilized in which a receive data item is split into four portions. As will be readily apparent to persons skilled in the art having the benefit of this disclosure, receive data items may be split into fewer or a greater number of portions”), wherein the data storage device further comprises a non-volatile memory electrically coupled to the controller (Papa: Paragraph [0022], “FIG. 10 illustrates a schematic of a parity value storage used to store the parity pages in nonvolatile NAND”), the controller comprises an access interface , a CPU and a RAID ECC engine, the access interface is coupled to a host and the non-volatile memory, the CPU is used to interpret write/read commands issued by the host and control the access interface to access user data of the non-volatile memory (Papa: Paragraph [0036], “The memory controller 115 can receive instructions from the host 105, and can communicate with the memory array, such as to transfer data to (e.g., write or erase) or from (e.g., read) one or more of the memory cells, planes, sub-blocks, blocks, or pages of the memory array. The memory controller 115 can include, among other things, circuitry or firmware, including one or more components or integrated , and the parity code processing method comprises: 
configuring the CPU to issue at least one control signal to the RAID ECC engine and transmitting the user data of a plurality of pages to the RAID ECC engine (Papa: Paragraph [0036], “The memory controller 115 can receive instructions from the host 105, and can communicate with the memory array, such as to transfer data to (e.g., write or erase) or from (e.g., read) one or more of the memory cells, planes, sub-blocks, blocks, or pages of the memory array. The memory controller 115 can include, among other things, circuitry or firmware, including one or more components or integrated circuits. For example, the memory controller 115 can include one or more memory control units, circuits, or components configured to control access across the memory array 120 and to provide a translation layer between the host 105 and the memory device 110. The memory controller 115 can include one or more input/output (I/O) circuits, lines, or interfaces to transfer data to or from the memory array 120. The memory controller 115 can include a memory manager 125 and an array controller 135”; and Paragraph [0071], “the NAND may receive a data item from a host device. This data item may be split into a number of portions. For purposes of the present description, example will be utilized in which a receive data item is split into four portions. As will be readily apparent to persons skilled in the art having the benefit of this disclosure, receive data items may be split into fewer or a greater number of portions”); 
configuring the RAID ECC engine to perform an encoding operation on the user data of N pages based on the control signal to generate a corresponding parity code, compress the parity code, and store the compressed parity code in a memory of the RAID ECC engine (Papa: Paragraph [0040], “The array controller 135 can include an error correction code (FCC) component 140, which can include, among other things, an FCC engine or other circuitry configured to detect or correct errors associated with writing data to or reading data from one or more memory cells of the memory device 110 coupled to the memory controller 115. The memory controller 115 can be configured to actively detect and recover from error occurrences (e.g., bit errors, operation errors, etc.) associated with various ; 
configuring the CPU to determine whether the user data of a super page group has been transmitted to the RAID ECC engine, wherein the user data of the super page group is referred to as the user data of KxN pages (Papa: Parargaph [0141], “In Example 17, the subject matter of any of Examples 12-16 includes, initially storing the parity value in a volatile memory; and moving the parity value to the array of NAND memory cells”); and 
24when it is determined that the user data of the super page group has been transmitted to the RAID ECC engine, configuring the CPU to control the RAID ECC engine to write compressed K parity codes of the user data of the super page group to the non-volatile memory, wherein K and N are both positive integers greater than one (Papa: Fig. 7; Paragraph [0072], “FIGS. 7 and 8 show an improved NAND data placement schema of data on a TLC NAND array 700 with four planes and 216 page lines according to some examples of the present disclosure (page lines 24-203 not shown for clarity). FIG. 8 is .

Regarding claim 6, Papa discloses all of the elements of claim 5 and further discloses:
wherein the controller further comprises: 
a data buffer, coupled to the access interface, the RAID ECC engine and the non-volatile memory, wherein the data buffer is used to temporarily store the user data from the host or the non-volatile memory (Papa: Paragraph [0065], “One or more devices external to the memory device 400 can communicate with the memory device 400 using the I/O lines (DQ0-DQN) 408, address lines 416 (A0-AX), or control lines 432. The input/output (I/O) circuit 426 can transfer values of data in or out of the memory device 400, such as in or out of the page buffer 422 or the memory array 402, using the I/O lines 408, according to, for example, .22and the non-volatile memory, wherein the data buffer is used to temporarily store the user data from the host or the non-volatile memory (Papa: Paragraph [0065], “One or more devices external to the memory device 400 can communicate with the memory device 400 using the I/O lines (DQ0-DQN) 408, address lines 416 (A0-AX), or control lines 432. The input/output (I/O) circuit 426 can transfer values of data in or out of the memory device 400, such as in or out of the page buffer 422 or the memory array 402, using the I/O lines 408, according to, for example, the control lines 432 and address lines 416. The page buffer 422 can store data received from the one or more devices external to the memory device 400 before the data is programmed into relevant portions of the memory array 402, or can store data read from the memory array 402 before the data is transmitted to the one or more devices external to the memory device 400”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Papa and further in view of U.S. Patent No. 6,185,697 to Shiraishi et al. ("Shiraishi").

Regarding claim 3, Papa teaches all of the elements of claim 2. However, Papa does not appear to teach:
wherein the RAID ECC engine further comprises: 
a control register, coupled to the CPU and used to receive at least one control signal and temporary data from the CPU; and 
a plurality of operational circuits, wherein each of the plurality of operational circuits comprises: 
an exclusive OR (XOR) logical operation unit; 
a page buffer; and 
a first selector, having two input ends and an output end, wherein the two input ends of the first selector are respectively coupled to an output end of the XOR logical operation unit and the control register, the output end of the first selector is coupled to the page buffer, wherein the CPU controls, by the control register, the first selector to determine an input source of the page buffer, so that the page buffer is used to store an operation result from the XOR logical operation unit or used to store the temporary data from the CPU.  

However, in the same field of endeavor, Shiraishi teaches:
wherein the RAID ECC engine further comprises: 
a control register, coupled to the CPU and used to receive at least one control signal and temporary data from the CPU (Shiraishi: Col. 7, lines 23-57, “The execution counter 34 and the set registers 340-344 make up one transmission program. The execution counter 34 memorizes the numbers of the set resisters 340-344. Each of the set resisters 340-344 memorizes: which one is selected from the PCI bus 15 and the PCI bus 18; read/write execution signals of the data buffers 70-75, select ; and 
a plurality of operational circuits, wherein each of the plurality of operational circuits (Shiraishi: Fig. 2, #340-344/#350-354, #40/#41, #42-47/#64-69, and #78/79) comprises: 
an exclusive OR (XOR) logical operation unit (Shiraishi: Fig. 2, #79); 
a page buffer (Shiraishi: Fig. 2, #70); and 
a first selector, having two input ends and an output end, wherein the two input ends of the first selector are respectively coupled to an output end of the XOR logical operation unit and the control register, the output end of the first selector is coupled to the page buffer, wherein the CPU controls, by the control register, the first selector to determine an input source of the page buffer, so that the page buffer is used to store an operation result from the XOR logical operation unit or used to store the temporary data from the CPU (Shiraishi: Fig. 2, #340, #41, #64, #79, and #70; Col. 8, lines 53-58, “Furthermore, each of the selectors 64-69 comprises a first input connecting to the XOR circuit 79, a second input connecting to the PCI bus 18, an output connecting to the data buffers 70-75, an input for select signal from the selector 41. The connections are switched in response to the select signal”; and Col. 7, lines 23-34, “The execution counter 34 and the set registers 340-344 make up one transmission program. The execution counter 34 memorizes the numbers of the set resisters 340-344. Each of the set resisters 340-344 memorizes: which one is selected from the PCI bus 15 and the PCI bus 18; read/write execution signals of the data buffers 70-75, select signals of the selectors 42-55; a parity check signal of the parity check circuit 76 when the PCI bus 15 is selected to be used; read/write execution signals of the data buffers 70-75; select signals of the selectors 56-69; and a parity check signal of the parity check circuit 77 when the PCI bus 18 is selected to be used”).  

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by Papa by having operational circuits that include an xor unit, a buffer, and a selector that has two inputs connected to the xor unit and the control register, as well as an output connected to the buffer, as taught by Shiraishi.  One of ordinary skill in the art would have been motivated to make this modification because it will allow a better data transmission architecture to be compatible with a variety of settings of different RAID levels. (Shiraishi: Col. 6, lines 5-17).


wherein the RAID ECC engine further comprises: 
a state machine, coupled to the control register and used to control the RAID ECC engine to perform the encoding operation or the decoding operation (Shiraishi: Fig. 15, Col. 9, lines 40-63, “In FIG. 15, reference numerals that indicate the flow of data, contents of the execution counter 34, the states of selectors, and so on are illustrated in conjunction with heavy lines in the other figures. At time 1, the setting 340 is executed to write data A, which is entered from the PCI bus 15 on the host device's side, on a data buffer 70 by way of a data flow indicated as a heavy line in FIG. 3. At time 2, the setting 341 is executed to write XOR obtained form the XOR circuit 78 using data B (which is entered from the PCI bus 15 on the host device's side) and data A (which is read out from the data buffer 70 concurrently with data B) on the data buffer 70 by way of a data flow indicated as a heavy line in FIG. 4. By the way, the XOR data of the data A and the data B is referred as data AB. At time 3, the setting 342 is executed. Data AB read out from the data buffer 70 is outputted to the PCI bus 18 on the disk units' side and then written on a disk unit 29 through a SCSI chip 19, by way of a data flow indicated in FIG. 5. By repeating the data transmissions of times 1 to 3, the transmissions corresponding to the number of desired data are performed. Furthermore, it is possible to repeat the XOR calculation over and over again by increasing the number of set registers to add the same transmission as that of the set the register 341”); and 
a second selector, having a plurality of output ends and an input end, wherein the plurality of output ends of the second selector are respectively coupled to input ends of the plurality of operational circuits, the input end of the second selector is coupled to the data buffer or the non-volatile memory, wherein the CPU controls the second selector by the control register, so that the user data received by the input end of the second selector from the data buffer or the non-volatile memory is outputted to at least one of the specified plurality of operational circuits (Shiraishi: Fig. 2, #56-61, #70-75, #79, and #64-69; and Col. 5, lines 59-61, “selectors 48-53, 56-61 for selecting whether or not to transfer output data of each data buffers to the XOR circuits”).  23wherein the plurality of output ends of the second selector are respectively coupled to input ends of the plurality of operational circuits, the input end of the second selector is coupled to the data buffer or the non-volatile memory, wherein the CPU controls the second selector by the control register, so that the user data received by the input end of the second selector from the data buffer or the non-volatile memory is outputted to at least one of the specified plurality of operational circuits (Shiraishi: Fig. 2, #56-61, #70-75, #79, and #64-69; and Col. 5, lines 59-61, “selectors 48-53, 56-61 for selecting whether or not to transfer output data of each data buffers to the XOR circuits”).

Regarding claim 7, Papa teaches all of the elements of claim 6. However, Papa does not appear to teach:
wherein the RAID ECC engine comprises: 
a control register, coupled to the CPU and used to receive at least one control signal and temporary data from the CPU; and 
a plurality of operational circuits, wherein each of the plurality of operational circuits comprises: 
an XOR logical operation unit; 
a page buffer; and 
a first selector, having two input ends and an output end, wherein the two input ends of the first selector are respectively coupled to an output end of the XOR logical operation unit and the control register, the output end of the first selector is coupled to the page buffer, wherein the CPU controls, by the control register, the first selector to determine an input source of the page buffer, so that the page buffer is used to store an operation result from the XOR logical operation unit, or used to store the temporary data from the CPU.  
25logical operation unit, or used to store the temporary data from the CPU (Shiraishi: Fig. 2, #340, #41, #64, #79, and #70; Col. 8, lines 53-58, “Furthermore, each of the selectors 64-69 comprises a first input connecting to the XOR circuit 79, a second input connecting to the PCI bus 18, an output connecting to the data buffers 70-75, an input for select signal from the selector 41. The connections are switched in response to the select signal”; and Col. 7, lines 23-34, “The execution counter 34 and the set registers 340-344 make up one transmission program. The execution counter 34 memorizes the numbers of the set resisters 340-344. Each of the set resisters 340-344 memorizes: which one is selected from the PCI bus 15 and the PCI bus 18; read/write execution signals of the data buffers 70-75, select signals of the selectors 42-55; a parity check signal of the parity check circuit 76 when the PCI bus 15 is selected to be used; read/write execution signals of the data buffers 70-75; select signals of the selectors 56-69; and a parity check signal of the parity check circuit 77 when the PCI bus 18 is selected to be used”).
However, in the same field of endeavor, Shiraishi teaches:
wherein the RAID ECC engine comprises: 
a control register, coupled to the CPU and used to receive at least one control signal and temporary data from the CPU (Shiraishi: Col. 7, lines 23-57, “The execution counter 34 and the set ; and 
a plurality of operational circuits, wherein each of the plurality of operational circuits (Shiraishi: Fig. 2, #340-344/#350-354, #40/#41, #42-47/#64-69, and #78/79) comprises: 
an XOR logical operation unit (Shiraishi: Fig. 2, #79); 
a page buffer (Shiraishi: Fig. 2, #70); and 
a first selector, having two input ends and an output end, wherein the two input ends of the first selector are respectively coupled to an output end of the XOR logical operation unit and the control register, the output end of the first selector is coupled to the page buffer, wherein the CPU controls, by the control register, the first selector to determine an input source of the page buffer, so that the page buffer is used to store an operation result from the XOR logical operation unit, or used to store the temporary data from the CPU (Shiraishi: Fig. 2, #340, #41, #64, #79, and #70; Col. 8, lines 53-58, “Furthermore, each of the selectors 64-69 comprises a first input connecting to the XOR circuit 79, a second input connecting to the PCI bus 18, an output connecting to the data buffers 70-75, an input for select signal from the selector 41. The connections are switched in response to the select signal”; and Col. 7, lines 23-34, “The execution counter 34 and the set registers 340-344 make up one transmission program. The execution counter 34 memorizes the numbers of the set resisters 340-344. Each of the set resisters 340-344 memorizes: which one is selected from the PCI bus 15 and the PCI bus 18; read/write execution signals of the data buffers 70-75, select signals of the selectors 42-55; a parity check signal of the parity check circuit 76 when the PCI bus 15 is selected to be used; read/write execution signals of the data buffers 70-75; select signals of the selectors 56-69; and a parity check signal of the parity check circuit 77 when the PCI bus 18 is selected to be used”).  25logical operation unit, or used to store the temporary data from the CPU (Shiraishi: Fig. 2, #340, #41, #64, #79, and #70; Col. 8, lines 53-58, “Furthermore, each of the selectors 64-69 comprises a first input connecting to the XOR circuit 79, a second input connecting to the PCI bus 18, an output connecting to the data buffers 70-75, an input for select signal from the selector 41. The connections are switched in response to the select signal”; and Col. 7, lines 23-34, “The execution counter 34 and the set registers 340-344 make up one transmission program. The execution counter 34 memorizes the numbers of the set resisters 340-344. Each of the set resisters 340-344 memorizes: which one is selected from the PCI bus 15 and the PCI bus 18; read/write execution signals of the data buffers 70-75, select signals of the selectors 42-55; a parity check signal of the parity check circuit 76 when the PCI bus 15 is selected to be used; read/write execution signals of the data buffers 70-75; select signals of the selectors 56-69; and a parity check signal of the parity check circuit 77 when the PCI bus 18 is selected to be used”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Papa by having operational circuits that include an xor unit, a buffer, and a selector that has two inputs connected to the xor unit and the control register, as well as an output connected to the buffer, as taught by Shiraishi.  One of ordinary skill in the art would have been motivated to make this modification because it will allow a better data 

Regarding claim 8, the Papa/Shiraishi combination teaches all of the elements of claim 7 and further teaches:
wherein the RAID ECC engine further comprises: 
a state machine, coupled to the control register and used to control the RAID ECC engine to perform the encoding operation or a decoding operation (Shiraishi: Fig. 15, Col. 9, lines 40-63, “In FIG. 15, reference numerals that indicate the flow of data, contents of the execution counter 34, the states of selectors, and so on are illustrated in conjunction with heavy lines in the other figures. At time 1, the setting 340 is executed to write data A, which is entered from the PCI bus 15 on the host device's side, on a data buffer 70 by way of a data flow indicated as a heavy line in FIG. 3. At time 2, the setting 341 is executed to write XOR obtained form the XOR circuit 78 using data B (which is entered from the PCI bus 15 on the host device's side) and data A (which is read out from the data buffer 70 concurrently with data B) on the data buffer 70 by way of a data flow indicated as a heavy line in FIG. 4. By the way, the XOR data of the data A and the data B is referred as data AB. At time 3, the setting 342 is executed. Data AB read out from the data buffer 70 is outputted to the PCI bus 18 on the disk units' side and then written on a disk unit 29 through a SCSI chip 19, by way of a data flow indicated in FIG. 5. By repeating the data transmissions of times 1 to 3, the transmissions corresponding to the number of desired data are performed. Furthermore, it is possible to repeat the XOR calculation over and over again by increasing the number of set registers to add the same transmission as that of the set the register 341”); and 
a second selector, having a plurality of output ends and an input end, wherein the plurality of output ends of the second selector are respectively coupled to input ends of the plurality of operational circuits, the input end of the second selector is coupled to the data buffer or the non-volatile memory, wherein the CPU controls the second selector by the control register, so that the user data received by the input end of the second selector from the data buffer or the non-volatile memory is outputted to at least one of the specified plurality of operational circuits (Shiraishi: Fig. 2, #56-61, #70-75, #79, and #64-69; and Col. 5, lines 59-61, “selectors 48-53, 56-61 for selecting whether or not to transfer output data of each data buffers to the XOR circuits”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 9899104 B2, US 20190012099 A1, US 20190303310 A1, US 20150349805 A1, US 20140192583 A1).
US 9899104 B2: Data is RAID encoded by being segmented into many chunks and having RAID parity (Reed-Solomon codes) added. The RAID data is then input to an LDPC encoder, and stored in a Flash memory, from where it can be output to an LDPC decoder. After LDPC decoding, if a codeword fails (i.e. LDPC ECC is insufficient to recover correct data), RAID decoding is performed by inputting the non-valid codeword into a RAID engine, and inputting the RAID parity data to generate a syndrome. After a certain number of iterations, the syndrome should satisfy the matrix equations, i.e. it should equal zero. At this point, the original data can be recovered via the updated syndrome.
US 20190012099 A1: The back end module 110 may include an error correction code (ECC) engine or module 124 that encodes the data bytes received from the host, and decodes and error corrects the data bytes read from the non -volatile memory 104. The back end module 110 may also include a command sequencer 126 that generates command sequences, such as program, read, and erase command sequences, to be transmitted to the non -volatile memory die(s) 104. Additionally, the back end module 110 may include a RAID (Redundant Array of Independent Drives) module 128 that 
US 20190303310 A1: Back-end module 210 includes an error correction Controller (ECC) engine, ECC engine 224, that encodes the data bytes received from the host, and decodes and error corrects the data bytes read from the non -volatile memory. A command sequencer 226 generates command sequences, such as program and erase command sequences, to be transmitted to non -volatile memory die 108. A RAID (Redundant Array of Independent Dies) module 228 manages generation of RAID parity and recovery of failed data. The RAID parity may be used as an additional level of integrity protection for the data being written into the memory system 100. In some cases, the RAID module 228 may be a part of the ECC engine 224. Note that the RAID parity may be added as an extra die or dies as implied by the common name, but it may also be added within the existing die, e.g. as an extra plane, or extra block, or extra WLs within a block. ECC engine 224 and RAID module 228 both calculate redundant data that can be used to recover when errors occur and may be considered examples of redundancy encoders. Together, ECC engine 224 and RAID module 228 may be considered to form a combined redundancy encoder 234. A memory interface 230 provides the command sequences to non -volatile memory die 108 and receives status information from non -volatile memory die 108. In one embodiment, memory 
US 20150349805 A1: To sum up, with the increasing times of program/erase operations performed on the non -volatile memory, bit corruptions will become severe and an ECC policy with a higher error correction capability is therefore required. More parity codes are required for performing higher level error corrections, while there is a finite space for storing these parity codes in the non-volatile memory. Thus, the present invention provides a method of handling ECC in the non -volatile memory. The method is capable of improving the life of the non-volatile memory by adaptively applying ECC policies to efficiently store the parity codes in the limited storage space of the non-volatile memory. In an embodiment, a two-stage ECC protection provides a higher error correction capability for the original data codes and another ECC protection for the compressed parity codes. In another embodiment, storage spaces are reserved for an ECC operation with a higher error correction capability expected to be applied, which allows the healthier storage spaces to be evenly allocated to different sets of parity codes. The life of the non -volatile memory can therefore be improved.
US 20140192583 A1: Computer manufacturers use many techniques to deal with soft errors. The simplest way is to use an error correcting code (ECC), where typically 72 bits are used to store 64 bits of data. This type of code allows the detection and correction of a single-bit error, and the detection of two-bit errors. ECC does not protect against a hard failure of a DRAM chip. Computer manufacturers use a technique called Chipkill or Advanced ECC to protect against this type of chip failure. Disk manufacturers use a technique called Redundant Array of Inexpensive Disks ( RAID) to deal with similar disk errors.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.N.P./               Examiner, Art Unit 2114      
       
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114